Case 1:15-cv-24363-KMW Document 388 Entered on FLSD Docket 05/03/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:15-cv-24363-WILLIAMS/BECERRA

   MARJAM SUPPLY COMPANY OF
   FLORIDA, LLC and MARJAM
   SUPPLY COMPANY,

          Plaintiffs/Counter-Defendants,

   v.

   PLITEQ, INC. and PAUL DOWNEY,

         Defendants/Counter-Plaintiffs.
   _______________________________________/

                    REPORT AND RECOMMENDATION ON MOTION TO
                       APPROVE SUPERSEDEAS BOND AND STAY
                   EXECUTION OF FINAL JUDGMENT PENDING APPEAL

          THIS MATTER is before the Court on Plaintiffs/Counter-Defendants Marjam Supply

   Company of Florida, LLC and Marjam Supply Company’s (collectively “Marjam”) Motion to

   Approve Supersedeas Bond and to Stay Execution of Final Judgment Pending Appeal (the

   “Motion”), ECF No. [384].         Defendants/Counter-Plaintiffs Pliteq, Inc. and Paul Downey

   (collectively “Pliteq”) have not filed any objections thereto, and the time to do so has passed. After

   due consideration of the Motion, the pertinent portions of the record, and being otherwise fully

   advised in the premises, it is hereby RECOMMENDED that Marjam’s Motion, ECF No. [384],

   be GRANTED. Marjam’s supersedeas bond in the amount of $1,638,054.98 should be approved

   and the execution of the Court’s Final Judgment for Attorneys’ Fees and Costs, ECF No. [383], be

   stayed pending appeal.
Case 1:15-cv-24363-KMW Document 388 Entered on FLSD Docket 05/03/2021 Page 2 of 4




       I.       PROCEDURAL HISTORY

             On March 5, 2021, the undersigned issued a Report and Recommendation, recommending

   that Pliteq be awarded a total of $1,452,430.22 in attorneys’ fees and $36,710.67 in costs. ECF

   No. [374]. The District Court adopted the undersigned’s recommendation, ECF No. [381], and

   entered Final Judgement for Attorneys’ Fees and Costs in favor of Pliteq, ECF No. [383].

   Thereafter, Marjam filed the instant Motion requesting approval of its supersedeas bond and a stay

   in the execution of Final Judgment, ECF No. [384], pending its appeal to the Eleventh Circuit,

   ECF No. [385]. Pliteq has not filed any objections to Marjam’s Motion, and, given that the time

   period for responding the Motion has passed, the matter is ripe for review. 1

       II.      DISCUSSION

             A judgment of a United States District Court becomes enforceable thirty (30) days after

   the judgment is entered. See Fed. R. Civ. P. 62(a). Rule 62(b) provides, however, that “[a]t any

   time after judgment is entered, a party may obtain a stay by providing a bond or other security.”

   Fed. R. Civ. P. 62(b). This means that an appellant may obtain a stay of judgment pending appeal

   as a matter of right upon posting a supersedeas bond. Local Rule 62.1 provides that “[a]

   supersedeas bond staying execution of a money judgment shall be in the amount of 110% of the

   judgment, to provide security for interest, costs, and any award of damages for delay.”

             The purpose of a supersedeas bond is to protect the appellees from a loss resulting from

   the stay of execution. See Poplar Grove Planting & Ref. Co. v. Bache Halsey Stuart, Inc., 600

   F.2d 1189, 1190–91 (5th Cir. 1979); see also Prudential Ins. Co. v. Boyd, 781 F.2d 1494, 1498




   1
     Pursuant to Local Rule 7.1(c), each party intending to oppose a motion is required to file an
   opposing memorandum of law no later than fourteen (14) days after service of the motion. S.D.
   Fla. L.R. 7.1(c). Failure to file a response required under Local Rule 7.1(c) “may be deemed
   sufficient cause for granting the motion by default.” Id.
Case 1:15-cv-24363-KMW Document 388 Entered on FLSD Docket 05/03/2021 Page 3 of 4




   (11th Cir. 1986) (stating that the purpose of the supersedeas bond is to preserve the status quo and

   protect the rights of the non-appealing party during appeal). Ultimately, “[i]t is within the court’s

   discretion to fashion a security arrangement that protects the rights of both the judgment creditor

   and the judgment debtor.” Prudential Ins. Co. of Am. v. Boyd, 781 F.2d 1494, 1498 (11th Cir.

   1986) (citing Poplar Grove, 600 F.2d at 1191).

             Here, Marjam seeks approval of a supersedeas bond in the amount of $1,638,054.98, which

   is 110% of the Final Judgment. Marjam’s bond has been approved and executed by Marjam’s

   surety, Westfield Insurance Company. See ECF No. [384–1]. Marjam has further indicated that

   it has complied with Local Rule 7.1 by advising and sharing a copy of the supersedeas bond with

   Pliteq’s counsel.

             The undersigned finds that Marjam’s posting of its supersedeas bond is authorized and

   appropriate. A bond in the amount of 110% of the cost amount will ensure that Pliteq will be fully

   protected against the risk that the Final Judgment would not be satisfied if the Final Judgment is

   affirmed on appeal. See Chalfonte Condo. Apartment Ass’n, Inc. v. QBE Ins. Corp., 695 F.3d

   1215, 1232 (11th Cir. 2012). As such, Marjam’s supersedeas bond, approved and executed by

   Westfield Insurance Company, satisfies the requirements of Federal Rule 62(d) and Local Rule

   62.1.

      III.      RECOMMENDATION

             For the foregoing reasons, the Court RECOMMENDS that Marjam’s Motion to post

   supersedeas bond and stay execution of Final Judgment be GRANTED. Marjam’s proposed

   supersedeas bond, with Westfield Insurance Company as Marjam’s surety, in the amount of

   $1,638,054.98 should be approved, and this matter should be stayed pending Marjam’s appeal to

   the Eleventh Circuit.
Case 1:15-cv-24363-KMW Document 388 Entered on FLSD Docket 05/03/2021 Page 4 of 4




      IV.     OBJECTIONS

      A party shall serve and file written objections, if any, to this Report and Recommendation with

   the United States District Court Judge for the Southern District of Florida, within THREE (3)

   DAYS of filing this Report and Recommendation. Given that there has not been a response to the

   Motion and the time to do so has passed, the undersigned finds that three days is sufficient time

   for the parties to file their objections. Failure to timely file objections will bar a de novo

   determination by the District Judge of anything in this Recommendation and shall constitute a

   waiver of a party’s “right to challenge on appeal the district court’s order based on unobjected-to

   factual and legal conclusions.” 11th Cir. R. 3-1 (2016); 28 U.S.C. § 636(b)(1)(C); see also

   Harrigan v. Metro-Dade Police Dep’t Station #4, 977 F.3d 1185, 1191–92 (11th Cir. 2020).



      DONE AND SUBMITTED in Chambers at Miami, Florida, this 3 day of May, 2021.


                                                      __________________________
                                                       JACQUELINE BECERRA
                                                      UNITED STATES MAGISTRATE JUDGE
